SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2010 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X EXTRACT FROM THE MINUTES OF THE ORDINARY BOARD OF DIRECTORS MEETING OF COMPANHIA SIDERÚRGICA NACIONAL, HELD ON AUGUST 10, 2010, DRAWN UP IN SUMMARY FORMAT. Corporate Registry (NIRE): 33300011595 1. Date: August 10, 2010 2. Time: 10:00 a.m. 3. Venue: Av. Brigadeiro Faria Lima, nº 3400  20º andar 4. Attendance: Benjamin Steinbruch, Jacks Rabinovich, Antonio Francisco dos Santos, Gilberto Sayão da Silva, Fernando Perrone  Board Members, and Marcos Rodrigues Themudo Lessa  Secretary of the Meeting. 6. Agenda: 6.4  Appointment of Chairman and Vice-Chairman of the Board of Directors  The Board of Directors appointed, in compliance with article 13, paragraph 1 of the Companys Bylaws, the board members Benjamin Steinbruch and Jacks Rabinovich as Chairman and Vice-Chairman of the Companys Board of Directors, respectively. This is a free translation of the original minutes filed at the Companys headquarters. Marcos Rodrigues Themudo Lessa Secretary of the Meeting SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 23, 2010 COMPANHIA SIDERÚRGICA NACIONAL By: /
